TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00745-CV




In re Golden Corral Corp., ZG GC Austin L.L.C., and Big Red Dog Inc. d/b/a Big Red Dog
                              Engineering and Consulting




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators Golden Corral Corp. and ZG GC Austin L.L.C. have filed a petition for

writ of mandamus, and relator Big Red Dog Inc. d/b/a Big Red Dog Engineering and Consulting

has filed a joinder in the petition. See Tex. R. App. P. 52.1; see also Tex. R. App. P. 9.7.

Relators seek to have this Court direct the trial court to (1) set aside and vacate its order denying

relators’ joint motion for leave to designate responsible third parties and Golden Corral and ZG’s

supplemental motion for leave to designate responsible third parties and (2) grant the motion.

See Tex. Civ. Prac. & Rem. Code § 33.004.           Relators also filed a motion for emergency

temporary relief. See Tex. R. App. P. 52.10(a). Having reviewed the petition, the responses, and

the record provided, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a); see

also, e.g., In re Dawson, 550 S.W.3d 625, 629 (Tex. 2018) (orig. proceeding) (granting

mandamus relief from trial court’s order granting motion to designate because defendant’s

discovery responses before limitations ran were insufficient to notify plaintiff that defendant

might designate independent contractor as responsible third party and did not satisfy Texas Civil
Practice and Remedies Code Section 33.004(d)’s statutory requirement “to timely disclose that

the person may be designated as a responsible third party under the Texas Rules of Civil

Procedure”); In re Bustamante, 510 S.W.3d 732, 737 (Tex. App.—San Antonio 2016, orig.

proceeding) (interpreting Texas Civil Practice and Remedies Code Section 33.004(d) “to require

a defendant to disclose a potential responsible third party before the expiration of the statute of

limitations, if that is possible” but finding timely disclosure not possible when statute of

limitations ran one day after suit filed).    We dismiss as moot the motion for emergency

temporary relief.



                                             __________________________________________
                                             Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Filed: December 4, 2018




                                                 2